Broyles, C. J.
E. P. Hall Sr. filed an affidavit of illegality to the levy of an execution against him in favor of G. E. Hunter et al. After the introduction of evidence by both parties the court directed a verdict against the illegality and dismissed it. Subsequently, Hall was granted a first new trial, and Hunter et al. excepted. When the motion for new trial was heard, none of the parties raised any question-as to the'sufficiency of the approval of the grounds of the motion, or of the approval of the brief of the evidence, or of the filing of such motion or brief, and the court passed on the merits of the motion with the acquiescence of all the parties. It follows that no question as to these matters can be entertained by this court. Acts 1911, p. 149, Code, § 6-805. The decisions cited in the brief of counsel for the plaintiff in error were rendered before the passage of the act of 1911.
It does not appear from the bill of exceptions or the transcript of the record that the verdict directed was demanded by the evidence and the law pertinent thereto. Therefore, under repeated *322decisions of the Supreme Court and this court, the first grant of a new trial was not error.

Judgment affirmed.


MacIntyre and Gueiry, JJ., concur.